Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
This action is in response to the application filed on April 12, 2022
Claims 1- 59 are under examination.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (USP 2021/0058826) in view of Sorenson III et al. (USP: 2014/0310418).

Asper claim 1 Mao teaches a method for wireless communications by a first access node of a wireless backhaul communications network, comprising:
 receiving, from a central unit node of the wireless backhaul communications network (Paragraph 0010, 0227 FIG. 6 shows an example protocol architecture for RRC connectivity between a UE and an integrated access and backhaul (IAB)   donor in a multi-hop IAB network, in accordance with various embodiments), a configuration indicating that network coding is activated for a packet flow (Paragraph 0045, 0046, 0093, each path takes turns to be activated and each time one network coded packet segment is sent to the activated path. network coding can be used for enhancing network reliability and reducing delay. When multiple paths from source to destination exists, the network coded packet segments need to be routed to different paths.); receiving, from a second access node of the wireless backhaul communications network, a first packet of the packet flow via a first wireless link (Paragraph 0052, 0191, 0228 Based on this IAB node 2 selects IAB node 1 as parent and is integrated into the network. ); and 
transmitting, via a second wireless link, a first encoded packet that is generated based at least in part on network encoding the first packet (Paragraph  0023-0225 Regardless of, each node keeps track of how many encoded segments of each packet has been transmitted on every outgoing link. If there are already enough segments for the required reliability (reaching the predefined number mentioned above), we stop the transmission of any additional segments from the same packet on the corresponding link. ). 
However Mao does not explicitly disclose a packet flow.
Sorenson teaches a packet flow (Paragraph 0058, 0061, 0067 a load balancer node 110 may perform as an ingress node for one packet flow, as a primary or secondary flow tracker for another packet flow, and as an egress node for yet another packet flow...);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mao to include a packet flow as taught by Sorenson for reliability, to ensure that the primary and secondary flow trackers for a given packet flow according to the consistent hash ring.. (See Sorenson Paragraph 0067). 

As per claim 2 Mao-Sorenson teaches the method of claim 1, wherein receiving the configuration comprises: receiving the configuration that indicates a path selection function, wherein the first encoded packet comprises a path identifier of a first path of a plurality of different paths that is selected based at least in part on the path selection function and is transmitted via the second wireless link along the first path (Paragraph 0218-0222, 0391 selecting one of the multiple routes for respective data packets based on the configuration information.  In an IAB network, between a source and a destination there may exist multiple paths, each of which may be composed of multiple hops. On each path data packets/packet segments are usually forwarded along the links without additional processing, which can be called the direct-forwarding strategy.). 

As per claim 3 Mao-Sorenson teaches the method of claim 2, further comprising: transmitting a second encoded packet that is generated based at least in part on network encoding the first packet (Paragraph 0050, A packet is broken into several segments and network coding (i.e., linear combination) is performed on these segments to produce more encoded segments. These encoded segments are distributed to the multiple paths between source and destination. ). 

As per claim 4 Mao-Sorenson teaches the method of claim 3, wherein transmitting the second encoded packet comprises: transmitting the second encoded packet along a second path of a plurality of different paths that is selected based at least in part on the path selection function (Paragraph 0173, 0228 This is followed by a routing update phase which includes configuration of BAP routing identifiers and updating of routing tables of the IAB donor DU and all IAB nodes on the path to the IAB node. Following that, in the IAB DU setup phase, the DU functionality of the IAB node is configured (which includes setting up of the F1-C connection between the IAB node and the IAB donor CU). Once this is completed, the IAB node can provide service to UEs ). 

As per claim 5 Mao-Sorenson teaches the method of claim 2, wherein the path selection function indicates to evenly or unevenly distribute encoded packets amongst the plurality of different paths (Paragraph 0219, 0228 where at the donor each UE's packet segments are distributed to each available path with a probability in proportion to the corresponding supported data rate.). 

As per claim 6 Mao-Sorenson teaches the method of claim 1, further comprising: receiving feedback indicating that at least one packet of a fraction of data of the packet flow was not successfully received, the fraction of data including the first packet; and transmitting a second encoded packet that is generated based at least in part on network encoding the first packet in response to the feedback (Paragraph 0090, 0312 If there is no data traffic activity for an extended period of time, then the platform 2900 may transition off to an RRC Idle state, where it disconnects from the network and does not perform operations such as channel quality feedback, handover, etc ). 

As per claim 7 Mao-Sorenson teaches the method of claim 1, further comprising: receiving feedback indicating that each packet from a first fraction of data of the packet flow was successfully received, the first fraction of data including the first packet; and transmitting a second encoded packet that is generated based at least in part on network encoding a second packet from a second fraction of data of the packet flow based at least in part on the feedback (Paragraph 0093, 0103The access IAB node may be configured to adjust split on its own from the ratio configured by the CU, based on flow control BAP layer feedback received from its parent IAB nodes. For example, if the IAB donor receives flow control feedback to indicate that congestion has occurred on the route corresponding to a BAP routing ID, it can modify the fractions of data carried over the routes to reduce the data flow over the congested route. ). 

As per claim 8 Mao-Sorenson teaches the method of claim 1, wherein the first encoded packet is generated based at least in part on network encoding the first packet and at least one additional packet of the packet flow (Paragraph 0007, 0046, 0050 FIG. 3 illustrates simulation results to compare packet success rate (ratio of timely received packets) of round-robin routing and a rate-proportional routing scheme, in accordance with various embodiments. A packet is broken into several segments and network coding (i.e., linear combination) is performed on these segments to produce more encoded segments.). 

As per claim 9 Mao-Sorenson teaches the method of claim 1, wherein receiving the first packet of the packet flow via a first wireless link comprises: determining a destination address of the first packet; and identifying a mismatch between an address of the first access node and the destination address (Paragraph 0078, 0079 The BAP routing id (carried in the BAP header) consists of BAP address and BAP path ID. The path ID is used to distinguish different routes to the same BAP address. Each BAP address defines a unique destination (unique for IAB network of one Donor, either an IAB access node, or the IAB donor)  ). 
However Mao does not explicitly disclose and identifying a mismatch between an address of the first access node and the destination address
Sorenson teaches and identifying a mismatch between an address of the first access node and the destination address (Paragraph 0123, 0262 a client 160 may initiate two TCP connections from the same client port number to two different public IP addresses..  receives the raw packet, handles it according to the TCP protocol, and appends the payload data to the TCP socket InputStream. );
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mao to include a mismatch address as taught by Sorenson for flexibility, to ensure that the first network address and the second network address being two different network addresses.. 


As per claim 10 Mao-Sorenson teaches the method of claim 9, further comprising: However Mao does not explicitly disclose providing the first packet for network encoding based at least in part on the configuration indicating to perform network coding when address mismatch is identified 
Sorenson teaches providing the first packet for network encoding based at least in part on the configuration indicating to perform network coding when address mismatch is identified (Paragraph 0123, 0262 a client 160 may initiate two TCP connections from the same client port number to two different public IP addresses..  receives the raw packet, handles it according to the TCP protocol, and appends the payload data to the TCP socket InputStream. );
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mao to include a mismatch address as taught by Sorenson for flexibility, to ensure that the first network address and the second network address being two different network addresses.. 


As per claim 11 Mao-Sorenson teaches the method of claim 10, wherein the configuration indicates to perform network coding when address mismatch is identified based at least in part on a condition on at least one of the address of the first packet, a path identifier of the first packet, the first wireless link, the second wireless link, or any combination thereof (Paragraph 0096, 0111 The CU determines the ratios of traffic to be carried on the different routes based on its knowledge of link conditions between nodes along the routes. When link conditions change, the CU can update the configured information for splitting the data. There will be variations in the amount of time taken due to the number of hops and signal conditions.). 

As per claim 12 Mao-Sorenson teaches the method of claim 11, wherein the first wireless link is an ingress link or a radio link control channel (Paragraph 0100 This split information can include the fraction of the ingress data that should be transmitted on each of the egress links. ). 

As per claim 13 Mao-Sorenson teaches the method of claim 11, wherein the second wireless link is an egress link or a radio link control channel (Paragraph 0250 Some embodiments may use concepts for resource allocation for control channel information that are an extension of the above-described concepts. For example, some embodiments may utilize an EPDCCH that uses PDSCH resources for control information transmission.  ). 

As per claim 14 Mao-Sorenson teaches the method of claim 1, further comprising: receiving a second packet via the first wireless link; determining a destination address of the second packet; and identifying a mismatch between an address of the first access node and the destination address However Mao does not explicitly disclose receiving a second packet via the first wireless link; determining a destination address of the second packet; and identifying a mismatch between an address of the first access node and the destination address
Sorenson teaches receiving a second packet via the first wireless link; determining a destination address of the second packet; and identifying a mismatch between an address of the first access node and the destination address (Paragraph 0123, 0262 a client 160 may initiate two TCP connections from the same client port number to two different public IP addresses..  receives the raw packet, handles it according to the TCP protocol, and appends the payload data to the TCP socket InputStream. );
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mao to include a mismatch address as taught by Sorenson for flexibility, to ensure that the first network address and the second network address being two different network addresses.. 

As per claim 15 Mao-Sorenson teaches the method of claim 14, further comprising: transmitting the second packet via the second wireless link or a third wireless link based at least in part on the configuration indicating to perform packet forwarding when address mismatch is identified. 
However Mao does not explicitly disclose receiving a second packet via the first wireless link; determining a destination address of the second packet; and identifying a mismatch between an address of the first access node and the destination address
Sorenson teaches receiving a second packet via the first wireless link; determining a destination address of the second packet; and identifying a mismatch between an address of the first access node and the destination address (Paragraph 0123, 0262 a client 160 may initiate two TCP connections from the same client port number to two different public IP addresses..  receives the raw packet, handles it according to the TCP protocol, and appends the payload data to the TCP socket InputStream. );
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mao to include a mismatch address as taught by Sorenson for flexibility, to ensure that the first network address and the second network address being two different network addresses.. 


As per claim 16 Mao-Sorenson teaches the method of claim 15, wherein the configuration indicates to perform packet forwarding when address mismatch is identified based at least in part on a condition on at least one of the address of the first packet, a path identifier of the first packet, the first wireless link, the second wireless link, the third wireless link, or any combination thereof. 
However Mao does not explicitly disclose receiving a second packet via the first wireless link; determining a destination address of the second packet; and identifying a mismatch between an address of the first access node and the destination address
Sorenson teaches receiving a second packet via the first wireless link; determining a destination address of the second packet; and identifying a mismatch between an address of the first access node and the destination address (Paragraph 0123, 0262 a client 160 may initiate two TCP connections from the same client port number to two different public IP addresses..  receives the raw packet, handles it according to the TCP protocol, and appends the payload data to the TCP socket InputStream. );
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mao to include a mismatch address as taught by Sorenson for flexibility, to ensure that the first network address and the second network address being two different network addresses.. 


As per claim 17 Mao-Sorenson teaches the method of claim 16, wherein the first wireless link is an ingress link or a radio link control channel (Paragraph 0250 Some embodiments may use concepts for resource allocation for control channel information that are an extension of the above-described concepts. For example, some embodiments may utilize an EPDCCH that uses PDSCH resources for control information transmission.  ).

As per claim 18 Mao-Sorenson teaches the method of claim 16, wherein the second wireless link is an egress link or a radio link control channel (Paragraph 0250 Some embodiments may use concepts for resource allocation for control channel information that are an extension of the above-described concepts. For example, some embodiments may utilize an EPDCCH that uses PDSCH resources for control information transmission.  ).

As per claim 19 Mao-Sorenson teaches the method of claim 1, wherein the configuration indicating that network coding is activated for the packet flow is received based at least in part on a modification of a network topology (Paragraph 0046, 0111 Traditional routing algorithm uses round-robin method to distribute packet segments across different paths, where each path takes turns to be activated and each time one network coded packet segment is sent to the activated path. As  ). 

As per claim 20 Mao-Sorenson teaches the method of claim 1, wherein the configuration indicating that network coding is activated for the packet flow is received based at least in part on a radio link failure report (Paragraph  0437, 0863 RLF Radio Link Failure  segment, protocol data unit (PDU), or message as described in or related to any of examples 1-45, or portions or parts thereof, or otherwise described in the present disclosure. Modifications and variations are possible in light of the above teachings or may be acquired from practice of various embodiments. ). 

As per claim 21 Mao-Sorenson teaches the method of claim 1, wherein the configuration indicating that network coding is activated for the packet flow is received based at least in part on a buffer status reporting indicating congestion(Paragraph 0226, 0229 Note that for each link there are two buffers for transmission, a pre-Tx buffer and a Tx buffer. a UE 2501 from an SeNB for user data; information of PDCP PDUs that were not delivered to a UE 2501; information about a current minimum desired buffer size at the SeNB for transmitting to the UE user data; and the like. ). 

As per claim 22 Mao-Sorenson teaches the method of claim 1, wherein the configuration indicating that network coding is activated for the packet flow is received based at least in part on establishment, or release, or modification, of a radio link control channel (Paragraph 0046, 0111 Traditional routing algorithm uses round-robin method to distribute packet segments across different paths, where each path takes turns to be activated and each time one network coded packet segment is sent to the activated path. ). 

As per claim 23 Mao-Sorenson teaches the method of claim 1, wherein receiving the configuration comprises: receiving radio resource control signaling or application protocol signaling that indicates the configuration (Paragraph 0010, 0071 FIG. 6 shows an example protocol architecture for RRC connectivity between a UE and an IAB donor in a multi-hop IAB network, in accordance with various embodiments. The Radio resource control (RRC) functionality is placed in the CU of the donor IAB node. Each IAB node functions as a DU. The IAB node is controlled by the IAB donor in a manner similar to the DU control by the CU. ). 

As per claim 24 Mao-Sorenson teaches the method of claim 1, further comprising: determining that an amount of data from one or more received packets of the packet flow satisfies a network coding threshold (Paragraph 0185, 0187 The threshold is used by IAB nodes to determine whether to select the node the node indicating the threshold as a parent.); and performing a network encoding operation on the one or more received packets of the packet flow based at least in part on the network coding threshold being satisfied (Paragraph 0187 -0191  The IAB donor indicates a signal level threshold (-65 dBm for example). IAB nodes perform measurements for parent selection. For example, IAB node 1 performs measurements and finds that the RSRP of the IAB donor's signal is at least -65 dBm. IAB node 1 selects the IAB donor as parent, performs access and follows). 

As per claim 25 Mao-Sorenson teaches the method of claim 1, wherein: network encoding the first packet comprises performing a linear network encoding operation or a fountain encoding operation on the first packet (Paragraph 0050  FIG. 1. A packet is broken into several segments and network coding (i.e., linear combination) is performed on these segments to produce more encoded segments.  In network coding, a packet is broken into several segments and linear combinations of these segments are formed to produce more encoded segments, which are then distributed to the multiple paths between source and destination). 

As per claim 26 Mao-Sorenson teaches the method of claim 1, further comprising: network encoding a first fraction of data of the packet flow that comprises a first subset of packets of the packet flow to generate the first encoded packet, the first subset of packets including the first packet (Paragraph 0407,  1049 The term "Secondary Cell Group" refers to the subset of serving cells comprising the PSCell and zero or more secondary cells for a UE configured with DC, wherein the second set of nodes is a subset of the first set of nodes for which the measurements are above the corresponding thresholds; and selecting as a parent a second node in the second set of nodes such that the measurement of the second node is the better than the measurement of the other nodes in the second set).. 

As per claim 27 Mao-Sorenson teaches the method of claim 26, further comprising: network encoding a second fraction of data of the packet flow that comprises a second subset of packets of the packet flow to generate a second encoded packet (Paragraph 0407, 1049,  wherein the second set of nodes is a subset of the first set of nodes for which the measurements are above the corresponding thresholds. The term "Secondary Cell Group" refers to the subset of serving cells comprising the PSCell and zero or more secondary cells for a UE configured with DC.  ). 

As per claim 28 Mao-Sorenson teaches the method of claim 27, wherein the second subset of packets comprises at least one packet from the first subset of packets (Paragraph 0408 wherein the second set of nodes is a subset of the first set of nodes for which the measurements are above the corresponding thresholds). 

As per claim 29 Mao teaches a method for wireless communications by a first access node of a wireless backhaul communications network, comprising: 
receiving, from a central unit node of the wireless backhaul communications network  (Paragraph 0010, 0227 FIG. 6 shows an example protocol architecture for RRC connectivity between a UE and an integrated access and backhaul (IAB)   donor in a multi-hop IAB network, in accordance with various embodiments),, a configuration indicating that network coding is activated for a packet flow (Paragraph 0045, 0093,, network coding can be used for enhancing network reliability and reducing delay. When multiple paths from source to destination exists, the network coded packet segments need to be routed to different paths. For example, if the IAB donor receives flow control feedback to indicate that congestion has occurred on the route corresponding to a BAP routing ID, it can modify the fractions of data carried over the routes to reduce the data flow over the congested route.); receiving, from one or more access nodes of the wireless backhaul communications network via one or more wireless links (Paragraph 0052, 0191, 0228 Based on this IAB node 2 selects IAB node 1 as parent and is integrated into the network. ), a plurality of encoded packets of the packet flow; transmitting a first packet of a plurality of packets recovered by network decoding of the plurality of encoded packets via a first wireless link along a first path of a plurality of different paths, the first packet comprising a first path identifier (Paragraph  0023-0225 Regardless of, each node keeps track of how many encoded segments of each packet has been transmitted on every outgoing link. If there are already enough segments for the required reliability (reaching the predefined number mentioned above), we stop the transmission of any additional segments from the same packet on the corresponding link. ); and transmitting a second packet of the plurality of packets recovered by network decoding of the plurality of encoded packets via a second wireless link along a second path of the plurality of different paths, the second packet comprising a second path identifier (Paragraph 0218-0222, 0391 selecting one of the multiple routes for respective data packets based on the configuration information.  In an IAB network, between a source and a destination there may exist multiple paths, each of which may be composed of multiple hops. On each path data packets/packet segments are usually forwarded along the links without additional processing, which can be called the direct-forwarding strategy.).  
However Mao does not explicitly disclose a packet flow.
Sorenson teaches a packet flow (Paragraph 0058, 0061, 0067 a load balancer node 110 may perform as an ingress node for one packet flow, as a primary or secondary flow tracker for another packet flow, and as an egress node for yet another packet flow...);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mao to include a packet flow as taught by Sorenson for reliability, to ensure that the primary and secondary flow trackers for a given packet flow according to the consistent hash ring.. (See Sorenson Paragraph 0067). 

As per claim 30 Mao-Sorenson teaches the method of claim 29, wherein the first path differs from the second path (Paragraph 0219, 0228 where at the donor each UE's packet segments are distributed to each available path with a probability in proportion to the corresponding supported data rate.). 

As per claim 31 Mao-Sorenson teaches the method of claim 29, wherein receiving the configuration comprises: receiving radio resource control signaling or application protocol signaling that indicates the configuration(Paragraph 0090, 0312 If there is no data traffic activity for an extended period of time, then the platform 2900 may transition off to an RRC Idle state, where it disconnects from the network and does not perform operations such as channel quality feedback, handover, etc ). 

As per claim 32 Mao-Sorenson teaches the method of claim 29, wherein receiving the plurality of encoded packets of the packet flow comprises: receiving a first encoded packet of the plurality of encoded packets that comprises the first path identifier; and receiving a second encoded packet of the plurality of encoded packets that comprises the second path identifier (Paragraph 0416- 0418 a sufficient number of encoded segments have been received at a node; decoding a packet based on said determining the sufficient number has been received; and determining a number of encoded segments sent on one or more outgoing links is less than a predefined number. ). 

As per claim 33 Mao-Sorenson teaches the method of claim 32, wherein the first path identifier differs from the second path identifier (Paragraph 077, 0126 The Backhaul Adaptation protocol (BAP) layer performs the routing functions at the IAB donor and at the IAB nodes. The routing is based on BAP routing identifiers  ). 

As per claim 34 Mao-Sorenson teaches the method of claim 29, wherein receiving the plurality of encoded packets comprises: determining a destination address of a first encoded packet of the plurality of encoded packets; identifying a mismatch between an address of the first access node and the destination address; and providing the first encoded packet for network decoding based at least in part on a condition in the configuration indicating to perform network decoding when address mismatch is identified (Paragraph 0224 When there is enough number of coded segments for a packet received, a node decodes the packet and checks how many encoded segments each outgoing link has sent. If it is less than a predefined number that matches the needed link reliability, then the node encodes the packet into more segments and supplies the link with these extra coded segments until the predefined number is reached). 
However Mao does not explicitly disclose when address mismatch is identified
Sorenson teaches when address mismatch is identified (Paragraph 0123, 0262 a client 160 may initiate two TCP connections from the same client port number to two different public IP addresses..  receives the raw packet, handles it according to the TCP protocol, and appends the payload data to the TCP socket InputStream. );
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mao to include a mismatch address as taught by Sorenson for flexibility, to ensure that the first network address and the second network address being two different network addresses.. 



As per claim 35 Mao-Sorenson teaches the method of claim 34, wherein the condition is on the destination address, a path identifier of the first encoded packet, or both (Paragraph 0078 The BAP routing id (carried in the BAP header) consists of BAP address and BAP path ID. The path ID is used to distinguish different routes to the same BAP address. ). 

As per claim 36 Mao-Sorenson teaches the method of claim 29, further comprising: receiving an unencoded packet; identifying a mismatch between an address of the first access node and a destination address of the unencoded packet; and transmitting the unencoded packet via an egress wireless link or a radio link control channel based at least in part on a condition in the configuration indicating to perform packet forwarding when address mismatch is identified  (Paragraph 0094, 0099 The intermediate IAB node which has multiple egress links forwards the packets via one of the egress links based on the BAP routing ID.).
However Mao does not explicitly disclose when address mismatch is identified
Sorenson teaches when address mismatch is identified (Paragraph 0123, 0262 a client 160 may initiate two TCP connections from the same client port number to two different public IP addresses..  receives the raw packet (unencoded), handles it according to the TCP protocol, and appends the payload data to the TCP socket InputStream. );
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mao to include a mismatch address as taught by Sorenson for flexibility, to ensure that the first network address and the second network address being two different network addresses.. 


As per claim 37 Mao-Sorenson teaches the method of claim 36, wherein the condition is on the destination address, a path identifier of the unencoded packet, or both (Paragraph 0126a routing update phase which includes configuration of BAP routing identifiers and updating of routing tables of the IAB donor DU and all IAB nodes on the path to the IAB node.). 
However Mao does not explicitly disclose when address mismatch is identified
Sorenson teaches when address mismatch is identified (Paragraph 0123, 0262 a client 160 may initiate two TCP connections from the same client port number to two different public IP addresses..  receives the raw packet, handles it according to the TCP protocol, and appends the payload data to the TCP socket InputStream. );
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mao to include a mismatch address as taught by Sorenson for flexibility, to ensure that the first network address and the second network address being two different network addresses.. 


As per claim 38 Mao-Sorenson teaches the method of claim 29, wherein: network decoding the plurality of encoded packets comprises performing a linear network decoding operation or a fountain decoding operation on the plurality of encoded packets  (Paragraph 0050  FIG. 1. A packet is broken into several segments and network coding (i.e., linear combination) is performed on these segments to produce more encoded segments.  In network coding, a packet is broken into several segments and linear combinations of these segments are formed to produce more encoded segments, which are then distributed to the multiple paths between source and destination).

As per claim 39 Mao-Sorenson teaches the method of claim 29, further comprising: transmitting a feedback message, via a fourth wireless link, indicating that network decoding of the plurality of encoded packets to recover a plurality of packets is successful or unsuccessful (Paragraph  0093, 0312 The access IAB node may be configured to adjust split on its own from the ratio configured by the CU, based on flow control BAP layer feedback received from its parent IAB nodes. For example, if the IAB donor receives flow control feedback to indicate that congestion has occurred on the route corresponding to a BAP routing ID, it can modify the fractions of data carried over the routes to reduce the data flow over the congested route. ). 

As per claim 40 Mao teaches a method for wireless communications by a central entity node of a wireless backhaul communications network, comprising:
 identifying an event to trigger activation of network coding functionality for a packet flow by a first access node of the wireless backhaul communications network(Paragraph 0045, 0046, 0093,each path takes turns to be activated and each time one network coded packet segment is sent to the activated path. network coding can be used for enhancing network reliability and reducing delay. When multiple paths from source to destination exists, the network coded packet segments need to be routed to different paths.); and transmitting, to the first access node, a configuration indicating that network coding is activated for the packet flow (Paragraph 0046, 0111 where each path takes turns to be activated and each time one network coded packet segment is sent to the activated path. As a result the traffic data is distributed evenly among the paths, and each path gets the same amount of data on average.  ). 
However Mao does not explicitly disclose a packet flow.
Sorenson teaches a packet flow (Paragraph 0058, 0061, 0067 a load balancer node 110 may perform as an ingress node for one packet flow, as a primary or secondary flow tracker for another packet flow, and as an egress node for yet another packet flow...);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mao to include a packet flow as taught by Sorenson for reliability, to ensure that the primary and secondary flow trackers for a given packet flow according to the consistent hash ring.. (See Sorenson Paragraph 0067). 


As per claim 41 Mao-Sorenson teaches the method of claim 40, wherein transmitting the configuration comprises: transmitting the configuration that indicates a path selection function for distributing encoded packets amongst a plurality of different paths (Paragraph 0126, 02111, 0222 a packet is broken into several segments and linear combinations of these segments are formed to produce more encoded segments, which are then distributed to the multiple paths between source and destination..  This is followed by a routing update phase which includes configuration of BAP routing identifiers and updating of routing tables of the IAB donor DU and all IAB nodes on the path to the IAB node.  ). 

As per claim 42 Mao-Sorenson teaches the method of claim 41, wherein the path selection function indicates to evenly or unevenly distribute encoded packets amongst the plurality of different paths (Paragraph 0126, 02111, 0222 a packet is broken into several segments and linear combinations of these segments are formed to produce more encoded segments, which are then distributed to the multiple paths between source and destination..  This is followed by a routing update phase which includes configuration of BAP routing identifiers and updating of routing tables of the IAB donor DU and all IAB nodes on the path to the IAB node).  

As per claim 43 Mao-Sorenson teaches the method of claim 40, wherein transmitting the configuration comprises: transmitting the configuration indicating to perform network coding when address mismatch is identified. 
However Mao does not explicitly disclose when address mismatch is identified
Sorenson teaches when address mismatch is identified (Paragraph 0123, 0262 a client 160 may initiate two TCP connections from the same client port number to two different public IP addresses..  receives the raw packet, handles it according to the TCP protocol, and appends the payload data to the TCP socket InputStream. );
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mao to include a mismatch address as taught by Sorenson for flexibility, to ensure that the first network address and the second network address being two different network addresses.. 


As per claim 44 Mao-Sorenson teaches the method of claim 43, However Mao does not explicitly disclose wherein the configuration indicates to perform network coding when address mismatch is identified based at least in part on a condition on at least one of an address of a packet of the packet flow, a path identifier of the packet, a first wireless link, a second wireless link, or any combination thereof.
Sorenson teaches wherein the configuration indicates to perform network coding when address mismatch is identified based at least in part on a condition on at least one of an address of a packet of the packet flow, a path identifier of the packet, a first wireless link, a second wireless link, or any combination thereof. (Paragraph 0123, 0262 a client 160 may initiate two TCP connections from the same client port number to two different public IP addresses..  receives the raw packet, handles it according to the TCP protocol, and appends the payload data to the TCP socket InputStream. );
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mao to include a mismatch address as taught by Sorenson for flexibility, to ensure that the first network address and the second network address being two different network addresses.. 
 

As per claim 45 Mao-Sorenson teaches the method of claim 44, wherein the first wireless link is an ingress link or a radio link control channel (Paragraph 0099, 0409 This split information can include the fraction of the ingress data that should be transmitted on each of the egress links. CCCH Common Control Channel  ). 

As per claim 46 Mao-Sorenson teaches the method of claim 44, wherein the second wireless link is an egress link or a radio link control channel (Paragraph 0409 transmitting, on one or more egress links, a second sequence of packet segments generated from the packet.  ). 

As per claim 47 Mao-Sorenson teaches the method of claim 40, However Mao does not explicitly disclose wherein transmitting the configuration comprises: transmitting the configuration indicating to perform packet forwarding when address mismatch is identified 
Sorenson teaches wherein transmitting the configuration comprises: transmitting the configuration indicating to perform packet forwarding when address mismatch is identified (Paragraph 0123, 0262 a client 160 may initiate two TCP connections from the same client port number to two different public IP addresses..  receives the raw packet, handles it according to the TCP protocol, and appends the payload data to the TCP socket InputStream. );
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mao to include a mismatch address as taught by Sorenson for flexibility, to ensure that the first network address and the second network address being two different network addresses.. 


As per claim 48 Mao-Sorenson teaches the method of claim 47, wherein the configuration indicates to perform packet forwarding when address mismatch is identified based at least in part on a condition on at least one of an address of a packet of the packet flow, a path identifier of the packet, a first wireless link, a second wireless link, or any combination thereof. 

As per claim 49 Mao-Sorenson teaches the method of claim 48, wherein the first wireless link is an ingress link or a radio link control channel(Paragraph 0345, 0372 Instance(s) of RLC 3130 may process requests from and provide indications to an instance of PDCP 3140 via one or more radio link control service access points (RLC-SAP)  ). 

As per claim 50 Mao-Sorenson teaches the method of claim 48, wherein the second wireless link is an egress link or a radio link control channel (Paragraph 0345, 0372 Instance(s) of RLC 3130 may process requests from and provide indications to an instance of PDCP 3140 via one or more radio link control service access points (RLC-SAP)  ).

As per claim 51 Mao-Sorenson teaches the method of claim 40, wherein identifying the event comprises: identifying the event based at least in part on a modification of a network topology of the wireless backhaul communications network (Paragraph 0421, 0038 Example 39 may include the method of example 36 or some other example herein, wherein the decoding and encoding is performed by a backhaul adaptation (BAP) layer of an integrated access and backhaul (IAB) node.   ). 

As per claim 52 Mao-Sorenson teaches the method of claim 40, wherein identifying the event comprises: identifying the event based at least in part on receiving a radio link failure report (Paragraph 0345, 0372 Instance(s) of RLC 3130 may process requests from and provide indications to an instance of PDCP 3140 via one or more radio link control service access points (RLC-SAP)  ). 

As per claim 53 Mao-Sorenson teaches the method of claim 40, wherein identifying the event comprises: identifying the event based at least in part on receiving a buffer status reporting indicating congestion at one or more access nodes of the wireless backhaul communications network  (Paragraph 0421, 0038 Example 39 may include the method of example 36 or some other example herein, wherein the decoding and encoding is performed by a backhaul adaptation (BAP) layer of an integrated access and backhaul (IAB) node.   ).

As per claim 54 Mao-Sorenson teaches the method of claim 40, wherein identifying the event comprises: identifying the event based at least in part on establishment, or release, or modification, of a radio link control channel at one or more access nodes of the wireless backhaul communications network. (Paragraph 0421, 0038 Example 39 may include the method of example 36 or some other example herein, wherein the decoding and encoding is performed by a backhaul adaptation (BAP) layer of an integrated access and backhaul (IAB) node.).

As per claim 55 Mao-Sorenson teaches the method of claim 40, wherein identifying the event comprises: identifying the event based at least in part on a time period elapsing (Paragraph 0111 Integrated access and backhaul (IAB) nodes can be integrated into the network (referred to as IAB node " activation" below) in different sequences within the same area. Even if all IAB nodes are to be activated at about the same time, the completion of the node integration phases will take different durations for different IAB nodes. ). 

As per claim 56 Mao-Sorenson teaches the method of claim 40, wherein transmitting the configuration comprises: transmitting radio resource control signaling or application protocol signaling that indicates the configuration (Paragraph 0227, 0230 For reference, FIG. 6 shows a protocol architecture for IAB. Network coding in IAB is preferably performed at the Backhaul Adaptation protocol (BAP) layer. This allows network coding to operate between the IAB donor DU and the access IAB node of the UE ( IAB node 2).  ). 

As per claim 57 Mao teaches an apparatus for wireless communications by a first access node of a wireless backhaul communications network, comprising:
 a processor, memory coupled with the processor(Paragraph 0284 memory and processor);; and instructions stored in the memory and executable by the processor to cause the apparatus to: 
receive, from a central unit node of the wireless backhaul communications network(Paragraph 0010, 0227 FIG. 6 shows an example protocol architecture for RRC connectivity between a UE and an  integrated access and backhaul (IAB)  donor in a multi-hop IAB network, in accordance with various embodiments), a configuration indicating that network coding is activated for a packet flow (Paragraph 0045, 0093,, network coding can be used for enhancing network reliability and reducing delay. When multiple paths from source to destination exists, the network coded packet segments need to be routed to different paths. For example, if the IAB donor receives flow control feedback to indicate that congestion has occurred on the route corresponding to a BAP routing ID, it can modify the fractions of data carried over the routes to reduce the data flow over the congested route.);
 receive, from a second access node of the wireless backhaul communications network, a first packet of the packet flow via a first wireless link (Paragraph 0052, 0191, 0228 Based on this IAB node 2 selects IAB node 1 as parent and is integrated into the network. ); and transmit, via a second wireless link, a first encoded packet that is generated based at least in part on network encoding the first packet (Paragraph 0050, 0379 As long as the destination node accumulates enough encoded segments, the original packet can be recovered and costly higher layer retransmission and congestion control can be avoided, although some of these paths may experience congestion or link-blockage.). 
However Mao does not explicitly disclose a packet flow.
Sorenson teaches a packet flow (Paragraph 0058, 0061, 0067 a load balancer node 110 may perform as an ingress node for one packet flow, as a primary or secondary flow tracker for another packet flow, and as an egress node for yet another packet flow...);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mao to include a packet flow as taught by Sorenson for reliability, to ensure that the primary and secondary flow trackers for a given packet flow according to the consistent hash ring.. (See Sorenson Paragraph 0067). 


As per claim 58 Mao teaches anapparatus for wireless communications by a first access node of a wireless backhaul communications network, comprising: 
a processor, memory coupled with the processor(Paragraph 0284 memory and processor);
 and instructions stored in the memory and executable by the processor to cause the apparatus to: 
receive, from a central unit node of the wireless backhaul communications network(Paragraph 0010, 0227 FIG. 6 shows an example protocol architecture for RRC connectivity between a UE and an  integrated access and backhaul (IAB)  donor in a multi-hop IAB network, in accordance with various embodiments), a configuration indicating that network coding is activated for a packet flow(Paragraph 0045, 0093,, network coding can be used for enhancing network reliability and reducing delay. When multiple paths from source to destination exists, the network coded packet segments need to be routed to different paths. For example, if the IAB donor receives flow control feedback to indicate that congestion has occurred on the route corresponding to a BAP routing ID, it can modify the fractions of data carried over the routes to reduce the data flow over the congested route.); receive, from one or more access nodes of the wireless backhaul communications network via one or more wireless links (Paragraph 0052, 0191, 0228 Based on this IAB node 2 selects IAB node 1 as parent and is integrated into the network. ); a plurality of encoded packets of the packet flow; transmit a first packet of a plurality of packets recovered by network decoding of the plurality of encoded packets via a first wireless link along a first path of a plurality of different paths, the first packet comprising a first path identifier(Paragraph  0023-0225 Regardless of, each node keeps track of how many encoded segments of each packet has been transmitted on every outgoing link. If there are already enough segments for the required reliability (reaching the predefined number mentioned above), we stop the transmission of any additional segments from the same packet on the corresponding link. ); and transmit a second packet of the plurality of packets recovered by network decoding of the plurality of encoded packets via a second wireless link along a second path of the plurality of different paths, the second packet comprising a second path identifier(Paragraph 0218-0222, 0391 selecting one of the multiple routes for respective data packets based on the configuration information.  In an IAB network, between a source and a destination there may exist multiple paths, each of which may be composed of multiple hops. On each path data packets/packet segments are usually forwarded along the links without additional processing, which can be called the direct-forwarding strategy.).  
However Mao does not explicitly disclose a packet flow.
Sorenson teaches a packet flow (Paragraph 0058, 0061, 0067 a load balancer node 110 may perform as an ingress node for one packet flow, as a primary or secondary flow tracker for another packet flow, and as an egress node for yet another packet flow...);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mao to include a packet flow as taught by Sorenson for reliability, to ensure that the primary and secondary flow trackers for a given packet flow according to the consistent hash ring.. (See Sorenson Paragraph 0067). 


As per claim 59 Mao teaches an apparatus for wireless communications by a central entity node of a wireless backhaul communications network, comprising:
 a processor, memory coupled with the processor(Paragraph 0284 memory and processor); and instructions stored in the memory and executable by the processor to cause the apparatus to: identify an event to trigger activation of network coding functionality for a packet flow by a first access node of the wireless backhaul communications network(Paragraph 0010, 0227 FIG. 6 shows an example protocol architecture for RRC connectivity between a UE and an  integrated access and backhaul (IAB)  donor in a multi-hop IAB network, in accordance with various embodiments); and transmit, to the first access node, a configuration indicating that network coding is activated for the packet flow (Paragraph  0023-0225 Regardless of, each node keeps track of how many encoded segments of each packet has been transmitted on every outgoing link. If there are already enough segments for the required reliability (reaching the predefined number mentioned above), we stop the transmission of any additional segments from the same packet on the corresponding link. ). 
However Mao does not explicitly disclose a packet flow.
Sorenson teaches a packet flow (Paragraph 0058, 0061, 0067 a load balancer node 110 may perform as an ingress node for one packet flow, as a primary or secondary flow tracker for another packet flow, and as an egress node for yet another packet flow...);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mao to include a packet flow as taught by Sorenson for reliability, to ensure that the primary and secondary flow trackers for a given packet flow according to the consistent hash ring.. (See Sorenson Paragraph 0067). 

Response to Argument(s)

Applicant's argument(s) filed on October April 12, 2022 have been fully considered but they are not persuasive. Therefore, the rejection is maintained.  

In the remarks, at page  14 and 15 the Applicant argues in substance that: 

(A)  “But the Mao non-provisional does not qualify as prior art against this Application.
The present Application claims priority to U.S. Provisional Application No. 62/926,381, which has a filing date of October 25, 2019. In contrast, the non-provisional filing date of the Mao non-provisional is September 8, 2020. The Mao non-provisional does not antedate the effective filing date of the claimed invention, and thus does not qualify as prior art against the claims of the present Application. As such, the rejection should be withdrawn. "

(B)  “Mao non-provisional fail to teach or suggest “receiving, from a central unit node of the wireless backhaul communications network, a configuration indicating that network coding activated for a packet flow,” as recited in independent claim 1"

Response
• (A) In response, Examiner respectfully disagrees with applicant’s representative’s assertions. The Examiner has thoroughly reviewed Applicants' representative’s arguments but firmly believes that the cited references to reasonably and properly meet the claimed limitation. Applicant’s representative’s are reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Examiner appreciates applicant’s representative’s explanation however, the explanation on why or how the prior art is defective is misleading. No specific contention of why the examiner's position is flawed or deficient is made. Therefore, the examiner directs applicant's attention to the prior art as whole and explanation of the rejection applied in the claims above. Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  In this case, Mao provisional dates are  (62/898386 date September 10, 2019, 62/908379 September 30,2019, 62/909067 October 1, 2019, 62/909068 October 1, 2019 and 62/925545 October 24, 2019)  these provisional application has claim priority. 


    PNG
    media_image1.png
    45
    245
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    61
    262
    media_image2.png
    Greyscale


• (B) In response, Examiner respectfully disagrees with applicant’s representative’s assertions. Mao provisional application mentions numerous times how the wireless backhaul transmit network coded data to a communications network, Applicant representative should  re-read the prior art as whole. Let’s define what is a Network coding. A network coding is a networking technique in which transmitted data is encoded and decoded to increase network throughput, reduce delays and make the network more robust. In network coding, algebraic algorithms are applied to the data to accumulate the various transmissions. All network transmission has to use this technique for transmission to reduce delay  and increase network throughput. Mao sates that the backhaul RLC channel for carrying CP traffic to and from the Integrated access and backhaul node is established. This is followed by a routing update phase which includes configuration of BAP routing identifiers and updating of routing tables of the Integrated access and backhaul donor DU and all Integrated access and backhaul nodes on the path to the Integrated access and backhaul node. An example from Mao (Paragraph 0137 6. UEs perform and evaluate received signal measurements. UEs in idle mode select a newly integrated IAB node as a parent if the selection criteria are met. UEs that are in connected mode report the measurements to the CU, which performs may perform a handover to a newly integrated IAB node if the handover criteria are met.  )

Therefore Mao and Sorenson reference teaches the claim limitation as currently presented. 
Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further 
clarifications.

Conclusion

THIS ACTION IS MADE FINAL
  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED ALI/Primary Examiner, Art Unit 2468